Citation Nr: 0503768	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  96-51 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post-operative carpal tunnel release, right wrist with 
chronic tendonitis (dominant).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from March 1975 to May 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

The Board remanded this matter in February 2000 for 
additional development, to include a VA examination of the 
veteran's right wrist disability.  

The matter of entitlement to a total rating based on 
individual unemployability was initially a matter on appeal.  
In the February 2004 statement of the case (SOC), the RO 
granted a total rating based on individual unemployability; 
thus, that issue was satisfied in full with that grant of 
benefits and is no longer a matter before the Board.  

Also in the February 2004 SOC, the RO increased the 
evaluation for the veteran's service-connected status post-
operative carpal tunnel release, right wrist with chronic 
tendonitis from a 10 percent evaluation to a 30 percent 
evaluation.  Because the rating criteria provide for a higher 
evaluation for this disability, the appeal is continued.  
Where there is no clearly expressed intent to limit an 
appeal, the RO is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected status post-operative 
carpal tunnel release, right wrist with chronic tendonitis is 
productive of no greater than moderate neurological 
symptomatology.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
30 percent for status post-operative carpal tunnel release, 
right wrist with chronic tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.10, 4.40, 4.45, 4.59, 4.69, 4.120, 4.124, Diagnostic 
Code 8515 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In a May 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  In this case, the May 2004 letter advised the 
veteran to submit or identify any additional information 
that he felt would support his claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112.  

The rating decision on appeal, which denied the veteran's 
claim, was dated in April 1997, prior to the enactment of the 
VCAA.  Obviously, therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision denying his 
increased rating claim.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  The VCAA notice was provided by 
the RO in May 2004.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the May 2004 VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim, as evidenced by the July 2004 supplemental statement 
of the case (SSOC).  In summary, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no additional private medical records in 
connection with this appeal.  Moreover, the veteran has been 
afforded pertinent VA medical examinations in connection with 
his claims.  The examination report provides the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

The veteran's service-connected status post-operative carpal 
tunnel release, right wrist with chronic tendonitis is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8515, the DC applicable to paralysis of the median nerve.  
For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  Complete paralysis of the median 
nerve produces inclination of the hand to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2004).  Under Diagnostic Code 8515, a 30 
percent disability rating is warranted for the major upper 
extremity for moderate incomplete paralysis of the median 
nerve.  A 50 percent disability rating is warranted for the 
major upper extremity for severe incomplete paralysis of the 
median nerve, and a 70 percent disability rating is warranted 
for the major upper extremity for complete paralysis of the 
median nerve.

The competent evidence of record in this case substantiates 
an assignment of no greater than a 30 percent evaluation for 
the veteran's service-connected status post-operative carpal 
tunnel release, right wrist with chronic tendonitis.  Because 
the veteran is right-hand dominant, his disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69 
(2004).  

The veteran filed a claim for an increased rating for his 
service-connected status post-operative carpal tunnel 
release, right wrist with chronic tendonitis in July 1996.  
At that time, his service-connected disability was rated as 
noncompensable.  In a report from a VA examination conducted 
in October 1996, there was no discussion particular to 
complaints, symptoms, or specific impairment associated with 
the veteran's service-connected right wrist disability.  
Medical findings, however, noted in the assessment showed 
evidence of residual numbness in the right wrist with 
tenderness to percussion on the carpal tunnel anteriorly, 
with some decreased sensation along the ulnar nerve.  No 
tenderness of the ulnar nerve in the groove on the right was 
shown and there was no evidence of a Tinel's sign.  Some 
functional overlay was also noted.  Based on these medical 
findings, in a September 1997 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
right wrist disability from a noncompensable rating to a 
10 percent evaluation.  

In the Social Security Award letter awarding the veteran 
compensation benefits, the veteran was determined to have 
severe impairment, partially due to his status post carpal 
tunnel release, which itself was shown as severe in nature.  
No clinical findings were reported to substantiate severe 
impairment of the right wrist.  

Pursuant to the Board's February 2000 Remand, a VA 
examination of the peripheral nerves was conducted in July 
2001.  At that time, the veteran reported his prior surgery 
involving the right 5th digit and the subsequent development 
of chronic tendonitis and decreased right wrist range of 
motion.  The veteran reported that he underwent three 
surgeries to repair damaged tendons.  The examiner noted that 
there was no specific evidence of carpal tunnel release per 
se, thus, it was not possible to state whether the veteran 
actually had carpal tunnel surgery, but that it was clear 
that the carpal tunnel was violated to some extent due to 
prior surgery.  

The veteran complained of continued pain with activities that 
required wrist flexion as well as decreased range of motion 
of the right wrist and right 5th finger.  Activities that 
required manipulation and fine motor skills involving the 
right upper extremity were reportedly impaired.  The veteran 
also reported that as a result of limitations of the right 
extremity, he had begun to use the left (nondominant) hand.  

Diffuse give-way weakness involving all muscle groups of the 
right upper extremity was present including deltoid, triceps, 
biceps, wrist extensors, grip strength, flexors, pronators, 
and supinators all at least at 4+/5.  The examiner noted that 
it was difficult to get an objective motor evaluation.  Right 
opponens pollicis was 3-/5, and tone was normal.  A right 5th 
digit flexion contracture was present.  The veteran was 
unable to extend the right 5th proximal interphalangeal joint 
(PIP) and distal interphalangeal joint (DIP) to neutral.  He 
was lacking 20 degrees of extension at the right 5th DIP.  
Sensation was decreased on the right to pinprick and 
temperature in a glove distribution to the level of the 
proximal arm.  Phenal's and Tinel's signs were subjectively 
positive on the right.  Deep tendon reflexes were 1+ and 
symmetric.  Mild thenar and hypothenar atrophy were present.  
The examiner reported that it was unclear whether the veteran 
had median nerve impairment versus tendonitis/flexor tendon 
contracture, and indicated some elements of "embellishments 
on examination."  Nerve conduction studies produced evidence 
of right lower extremity impairment that stemmed from both 
median neuropathy and tendonitis flexor tendon contracture.  
The veteran was diagnosed as having mild chronic right median 
nerve neuropathy (not due to carpal tunnel syndrome).  

A VA outpatient record dated in August 2001 revealed residual 
surgical scars on the right wrist and 5th finger with mild 
atrophy in the right hand.  The examiner noted that a 
tendency to flexion dipped especially in the 5th finger.  
Stability was within normal limits.  There was no tenderness 
to palpation and neurological deep tendon reflexes were 2+.  
Bilateral vibration was normal.  Peripheral pulses were not 
consistent with deficits of the right hand.  Tinel's sign was 
positive in both elbows, and muscle strength was 4-5/5.  The 
veteran had difficulty bringing together the thumb to the 4th 
and 5th fingers.  The examiner stated that the veteran was 
functionally independent with limitations to hold things in 
the right hand.  The assessments were status post residuals, 
carpal tunnel syndrome release, 1970s; status post residual 
flexors, tendon repair, 1970s; and weakness of the right 
upper extremity due to disuse.  

Nerve conduction velocity test conducted in September 2001 
showed findings within normal limits.  The impression was 
mild right median nerve, with chronic neuropathy.  There was 
no evidence of carpal tunnel syndrome.  

Considerable outpatient records show continued complaints of 
wrist pain.  The last comprehensive VA examination, however, 
was in 2001.  The evidence does not show any worsening since 
that examination.  

The medical evidence of record substantiates no greater than 
moderate impairment attributable to the veteran's service-
connected status post-operative carpal tunnel release, right 
wrist with chronic tendonitis.  Thus, an evaluation in excess 
of 30 percent for this disability is not warranted.  
38 C.F.R. § 4.124, Diagnostic Code 8515.  There is no 
competent evidence to support severe symptomatology 
attributable to the veteran's service-connected right wrist 
disability.  Id.  As noted above, the most recent medical 
findings on examination in July 2001 and in August 2001 
outpatient records show no more than mild chronic right 
median nerve neuropathy, mild atrophy of the right hand, and 
no severe limitations otherwise.  

Moreover, the veteran in this case has not shown evidence of 
the requisite degree of medical training and knowledge to 
render his own assertions as to his diagnosis or degree of 
disability competent.  Although the veteran maintains that 
his service-connected right wrist disability is productive of 
greater impairment than what is encompassed within the 
30 percent evaluation, there is no evidence to support his 
allegations.  

The veteran's claim of entitlement to an evaluation in excess 
of 30 percent for his status post-operative carpal tunnel 
release, right wrist with chronic tendonitis is denied.  In 
consideration of the doctrines of "relative equipoise" and 
"reasonable doubt," the Board concludes that there is not 
an approximate balance between positive and negative evidence 
as to the merits of the veteran's claim; thus, the benefit of 
the doubt in resolving this issue may not be given to the 
veteran.  


ORDER

An evaluation in excess of 30 percent for status post-
operative carpal tunnel release, right wrist with chronic 
tendonitis is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


